DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tip angle” as on line 8 of claim 1; the axial plane that is “essentially parallel to the center cutting edge” as on lines 3-4 of claim 3; that the end cutting edges “follow such a course that an even cutting pitch is present in a reference plane, which is perpendicular on a center axis of the milling tool, so that the following applies: AU= 360˚/z, wherein AU refers to the circumferential distance of adjacent end cutting edges, and z refers to the number of the end cutting edges” as on Lines 2-7 of claim 7; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NOTE: The claims as presented include a plethora of limitations that render the scope of the claims unclear.  The Examiner will try to address every limitations, however, due to the abundance of 112 2nd issues presented herein, highly suggests the Applicant to review the claimed limitations for clarity.
The claims as presented appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Further clarification and correction is needed.
Claim 1 recites on:
Lines 2-3 “two end cutting edges, which are located on a cone jacket surface” and further on lines 7-8 “center cutting edges, which are located on a cone jacket surface with a tip angle of above 180˚”.  It is unclear if each of the at least two end cutting edges and center cutting edges are located at two different “cone jacket surfaces” or if the “cone jacket surface” is the same “cone jacket surface” for each cutting edge (end cutting edges and center cutting edges)?  How many “cone jacket surfaces” are being claimed? IF there are multiple ones “cone jacket surfaces, how are they being defined?  
Lines 7-8 that “center cutting edges, which are located on a cone jacket surface with a tip angle of above 180˚”.  First it is unclear it this “tip angle” corresponds to the cone jacket surface or to the center cutting edges.  Second, it is unclear where exactly this “tip angle” is being taken from.  What are the metes and bounds of where this “tip angle” is being located and taken from?  Further clarification is needed.
Line 9, recites on line 9 that the center cutting edges “run with a defined chip angle” however, it is unclear what exactly is catalogued as a “defined chip angle”.  Is this a rake angle? A clearance angle? A helix angle? It is unclear what “chip angle” is being catalogued as.
Claim 2 recites on:
Lines 3-4 “a point thinning, with which the end flank of the center cutting edge, which in each case leads in the direction of rotation, is formed”.  The way these claimed limitations have been recited is unclear.
First, there is insufficient antecedent basis for “the end flank of the center cutting edge”, since no “flank” or “center cutting edge” (singular) has been previously set forth.
Second, since claim 1, sets forth “center cutting edges” plural, on line 7, it is unclear if all of the plurality of center cutting edges, each has a point thinning; if each of the plurality of center cutting edges each has an end flank? Or if a single center cutting edge of the plurality of cutting edges has a point thinning or an end flank?
Further, it is unclear what exactly is meant by “in each case leads in the direction or rotation, is formed”?  What is formed? The point thinning? The end flank?  What is meant by “leads in the direction rotation”?  What is leading?  Further clarification is needed.
Claim 3
Lines 2-4, that the center cutting edges are offset by “a predetermined rear center measure to an axial plane, which runs through the tool axis and essentially parallel”.  The way these claimed limitations have been recited is unclear.
Since claims 1-2, sets forth “center cutting edges” plural, it is unclear if all of the plurality of center cutting edges, each runs parallel to the axial plane? Or if a single of the plurality of center cutting edges only runs parallel to the axial plane?  
Further, the term “essentially” parallel is unclear.  Is it indeed parallel? Or is it substantially parallel?  Further clarification is needed.  Additionally, it is unclear in what sense is this plane “essentially parallel” to the center cutting edge.  On Figure 4 of Applicant’s drawing, the center cutting edges appear to run substantially perpendicular to the axis, and not substantially parallel to the plane.  Further clarification is needed.
Claim 4 recites on:
Lines 2 and 3 “the region” of the radially inner cutting corner and “the chip groove” located between the end cutting edges.  There is insufficient antecedent basis for each of “the region” and “the chip groove” since no “region” of the radially inner cutting corner and “the chip groove” located between the end cutting edges has been previously introduced on the claim.  Further clarification is needed.
Claim 5 recites on:
Line 3 “an axial chip angle, as angle, which the tangent of the end cutting edge draws with an axial plane, when viewed in the latter, is constant”.  The way these limitations have been set forth is confusing and unclear.  Are there two angles?  What is the difference between the “axial chip angle” and the “as angle”?  To which cutting edge it is referring to? Each of the plurality of end cutting edges? Or a single one of the plurality of cutting edges?
There is insufficient antecedent basis for “the tangent of the end cutting edge draws with an axial plane”.  No “tangent” has been introduced.  Where exactly is this 
“when viewed in the latter” is unclear.  In the latter of what?  What is considered the “latter”?  Where exactly is this view? Top view? Side view?
How is this angle constant?  Is it constant along an axis of the tool?  Further clarification is needed.
Claim 6 recites on:
Lines 2-3 that “at least two of the axial chip angles of the individual end cutting edges are different”.  However, there is insufficient antecedent basis for “the axial chip angles” plural, since no plural angle has been previously set forth.  Similarly, there is insufficient antecedent basis for “the individual end cutting edges”, since no “individual” end cutting edges has been previously set forth.  
Additionally, it is unclear if each of the end cutting edges of the plurality of end cutting edges has an axial chip angle, each axial chip angle being different from each other? The way these limitations have been set forth is unclear.  How are they different?  Do they change along an axis? Or are they different from each other when comparing them to the rest of end cutting edges?
Claim 7 recites on:
Lines 2-7 that the end cutting edges “follow such a course that an even cutting pitch is present in a reference plane, which is perpendicular on a center axis of the milling tool, so that the following applies: AU= 360˚/z, wherein AU refers to the circumferential distance of adjacent end cutting edges, and z refers to the number of the end cutting edges”.
What exactly is catalogued as something that “follows such a course than an even cutting pitch is present in a reference plane”?  Where is this reference plane disposed at? And what exactly is an even cutting pitch?
There is insufficient antecedent basis for “the circumferential distance” of adjacent cutting edges” and for “the number of the end cutting edges”, since no “circumferential distance” or “number” of the end cutting edges has been previously set forth.  
Where exactly is this “circumferential distance” taken from?
How exactly the claimed equation relates to the cutting pitch?  The scope of the claim is unclear and it is unclear what exactly the claim is reciting.
Claim 8 recites on:
Lines 2-3 “that the reference plane lies in the region of the cutting part or in the region of the end cutting edges, respectively.”
There is insufficient basis for “the region” of the cutting part and “the region” of the end cutting edges” since no region has been previously set forth on any of the claims from which claim 8 depends on.
Additionally, it is unclear where this reference plane lies in?  Is it either on the regions of the cutting part? OR in the region of the end cutting edges? OR on both regions, respectively? The terms “or” and “respectively” render the claim unclear.
Claim 10 recites on:
Lines 3-5 “an axial chip angle, as angle, which the tangent of the end cutting edge draws with an axial plane at a reference point viewed in said axial plane, increases linearly”.  The way these limitations have been set forth is confusing and unclear.  Are there two angles?  What is the difference between the “axial chip angle” and the “as angle”?  To which cutting edge it is referring to? Each of the plurality of end cutting edges? Or a single one of the plurality of cutting edges?
There is insufficient antecedent basis for “the tangent of the end cutting edge draws with an axial plane”.  No “tangent” has been introduced.  Where exactly is this 
“axial plane at a reference point viewed in said axial plane” Where exactly is this view? Top view? Side view? Where exactly is this reference point located at?
On lines 5-6 the phrase “starting at the radially inner cutting corner, at an axial distance of the reference point from the radially inner cutting corner” is unclear.  It is unclear from where to where is this “increase” linear?
Claim 13 recites on:
Line 2 “the cone jacket surface” but since claim 1 sets forth 2 “cone jacket surfaces” on each of lines 3 and 8, it is unclear to which “cone jacket surface” it is referring to.
Claim 14 recites on:
Line 3 ‘the material” which has insufficient antecedent basis, since no “material” of the milling tool has been previously introduced on the claims.  Further clarification is needed.
Claim 25 recites on:
Line 1 “the clearance angle” which has insufficient antecedent basis, since no “clearance angle” of the center cutting edges has been previously introduced on the claims.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 12 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volokh et al. US 2009/0252564 (hereafter—Volokh--).
In regards to claim 1, Volokh discloses a milling tool (10 as in Figures 1-13) capable of producing chamfer surfaces at workpieces, comprising a cylindrical shaft (12) and a cutting part (14), which has at least two end cutting edges (refer to any of the plurality of end cutting edges extending along center axis CL, note also that Volokh incorporated by reference at least US 5,727,910 which is an end mill having end cutting edges and center cutting edges, additionally the Examiner on this basis, takes official notice that by definition, end mills or face mills have both central cutting edges and end cutting edges), which are each located on a cone jacket surface (as in Figure 4C, see B) and which run in a spiraled (paragraph [0012] and [0037]) convex manner (see Figures 1-13) in a direction of rotation (see rotation arrow direction on at least Figures 2 and 10-13), and which each extend from a radially outer cutting corner (see Figure 4 below) to a radially inner cutting corner to an end side (machining end side), the end cutting edges merging at the inner cutting corner (see annotated Figure 3 below) into center cutting edges (18), which are located on a cone jacket surface with a tip angle of above 180° (see annotated Figure 4 below), and which run with a defined chip angle, into a region (e.g. any region towards the center axis CL) of the milling cutter center located in the a milling cutter core.

    PNG
    media_image1.png
    659
    975
    media_image1.png
    Greyscale

In regards to claim 2, Volokh discloses the milling tool according to claim 1, Volokh also discloses that in the region of the milling cutter core, the center cutting edges (18) are each formed by a point thinning (refer to the point thinning where all the center cutting edges converge at as in, at least, Figures 2 and 5), with which the end flank of the center cutting edge (18), which in each case leads in the direction of rotation, is formed.
In regards to claim 3, Volokh discloses the milling tool according to claim 2, Volokh also discloses that the center cutting edges (18) are offset by a predetermined rear center measure to an axial plane, which runs through the tool axis and essentially parallel to the center cutting edge (in the same way Applicant’s center cutting edge runs essentially parallel to the axial plane as best understood, as presented on Applicant’s Figure 4).
In regards to claim 4, Volokh discloses the milling tool according to claim 1, Volokh also discloses that in the region of the radially inner cutting corner, the center cutting edges (18) are formed by the chip groove (refer to each chip groove located between each of the end cutting edges as on Figure 2) located between the end cutting edges.
In regards to claim 12, Volokh discloses the milling tool according to claim 1, Volokh also discloses that the milling tool comprises at least 3 end cutting edges (see Figures 1-2, and 
In regards to claim 22, Volokh discloses the milling tool according to claim 1, Volokh also discloses that the milling tool comprises 5 end cutting edges (see Figures 1-2, and note the the center cutting edges 18, extend to a region such that it connects to end cutting edges, as such there are substantially 6 end cutting edges and 6 center cutting edges).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 18, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh et al. US 2009/0252564 (hereafter—Volokh--) as applied to claim 1 above.
In regards to claims 13 and 24, Volokh discloses the milling tool according to claim 1, Volokh also discloses that the tip angle of the cone jacket lies within a range of more than 180˚ (see annotated Figure 4 of Volokh above).
However, Volokh as modified fails to explicitly disclose that the range is between 182˚ and 188˚ (claim 13) and between 183˚ and 185˚ (claim 24).

In regards to claims 15 and 26, Volokh discloses the milling tool according to claim 3 and claim 15 respectively, Volokh also discloses that the rear center measure of the center cutting edges lies in a range, and a nominal diameter of the milling tool is D.
However, Volokh as modified fails to explicitly disclose that the range is 0.01 and 0.03XD (claim 15) and 0.013 and 0.02XD (claim 26).
Nevertheless, since Volokh does, however, disclose that there is a rear center measure of the center cutting edges and that the milling tool has a nominal diameter; the value of the rear center measure of the center cutting edges constitute a defined value of the cutting tool. Therefore, the value of the rear center measure is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the type of material being machined and desired reduction of chatter and vibration when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined rear center measure and a defined nominal diameter of the milling tool, were disclosed in the prior art by Volokh, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Volokh’s rear center measure to be within a desired range such as in between 0.01 and 0.03XD for claim 15 and between 0.013 and 0.02XD for claim 26.  In re Aller, 105 USPQ 233.  
claim 18, Volokh discloses the milling tool according to claim 1, Volokh also discloses that the end cutting edges are located on the cone jacket surface with a cone angle (see Figure 4C of Volokh above).
However, Volokh as modified fails to explicitly disclose the cone angle is of a value of 90˚.
However, a person having ordinary skill in the art would have recognized that cone angles to which end cutting edges are disposed, will depend on the type of material being machined in order to reduce chatter and vibration when machining, by providing sufficient clearance between the cutting edges and the workpiece being machined, accordingly, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Volokh’s cone angle to be of a desired value, such as 90˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable (which will depend on the material of the workpiece being machined) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5-9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh et al. US 2009/0252564 (hereafter—Volokh--) as applied to claim 1 above and in further view of Osawa et al. US 2014/0119844 (hereafter—Osawa--).
In regards to claims 5 and 6, Volokh discloses the milling tool according to claim 1 and claim 5 respectively, Volokh also discloses that the end cutting edges are formed in such a way that there is an axial chip angle, as angle, which the tangent of the end cutting edge draws with an axial plane.
Volokh fails to disclose that the chip angle is constant (claim 5), and that at least two of the axial chip angles of the individual end cutting edge are different (claim 6).
However, Osawa discloses that it is well known in the art of milling tools, to have end cutting edges 18, each disposed at an axial chip angle, or as best understood in view of the 112 nd rejection above, helix angle.  The helix angle λ is constant (see paragraph [0030]) and at least two of the helix angles of at least two end cutting edges is different (see paragraph [0030]).  Osawa discloses that by providing this arrangement, improves breakage strength therefore achieving excellent machining accuracy by reducing chatter and vibration (see paragraphs [0002] and [0004-0006]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Volokh’s milling tool such that the chip angle is constant and different on at least two end cutting edges as taught by Osawa, to improve breakage strength therefore achieving excellent machining accuracy by reducing chatter and vibration.
In regards to claim 7, Volokh as modified discloses the milling tool according to claim 5, Volokh as modified also discloses that the end cutting edges (of Volokh as modified by Osawa) follow such a course than an even cutting pitch is present in a reference plane, which is perpendicular on a center axis of the milling tool, so that AU refers to the circumferential distance of adjacent end cutting edges and z refers to the number of the end cutting edges.
Volokh fails to explicitly disclose that the value of AU is defined as 360˚/z, such that the cutting pitch is even.
Since Volokh does, however, disclose that inherently there is a reference plane perpendicular on a center axis of the milling tool that there is a circumferential distance of adjacent end cutting edges and that there is a number of the end cutting edges, upon manipulation of the parameters of the circumferential distance and the number of end cutting edges, a cutting pitch can be obtained.  As such, the relation among the circumferential distance and the number of end cutting edges, constitute a defined parameter of the overall geometry of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined number of end cutting edges, were disclosed in the prior art by Volokh, it is not inventive to discover by routine experimentation, the optimum workable value of the 
In regards to claim 8, Volokh as modified discloses the milling tool according to claim 7, Volokh as modified also discloses that the reference plane lies in the region of the cutting part or in the region of the end cutting edges, respectively.
In regards to claim 9, Volokh as modified discloses the milling tool according to claim 5, Volokh as modified also discloses that the axial chip angle (as modified by Osawa) is of value within a range.
However, Volokh as modified fails to explicitly disclose that the range is between 18˚ and 25˚.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Volokh’s axial chip angle value to be within a range, such as between 18˚ and 25˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 23, Volokh as modified discloses the milling tool according to claim 5, Volokh as modified also discloses that the axial chip angle is of value within a range.
However, Volokh as modified fails to explicitly disclose that the range is between 20˚ and 23˚.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Volokh’s axial chip angle value to be within a range, such as between 20˚ and 23˚, since it has been held that where the general conditions of a .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh et al. US 2009/0252564 (hereafter—Volokh--) as applied to claim 1 above, and in further view of Davis et al. US 2016/0297012 (hereafter—Davis--).
In regards to claims 10 and 11, Volokh discloses the milling tool according to claim 1 and claim 10 respectively, Volokh also discloses that the end cutting edges are formed in such a way that an axial chip angle, as angle which the tangent of the end cutting edges draws with an axial plane at a reference point viewed in said axial plane, is disposed as starting at the radially inner cutting corner at an axial distance of the reference point from the radially inner cutting corner.
Volokh fails to disclose that the chip angle increases linearly, starting at the radially inner cutting corner at an axial distance of the reference point from the radially inner cutting corner (claim 10), and that at least two of the axial chip angles of the individual end cutting edge are different at the radially inner cutting corner (claim 11).
However, Davis discloses that it is well known in the art of milling tools, to have end cutting edges 18, each disposed at an axial chip angle, or as best understood in view of the 112 2nd rejection above, helix angle.  The helix angle, as on paragraph [0021-0022], increases linearly, starting at a radially inner corner at an axial distance of a reference point from a radially inner cutting corner to reduce chatter and vibration (or harmonics while cutting operation) (see paragraphs [0003-0004]). Note also that Davis teaches that the helix angles of at least two of the end cutting edges are different from each other.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Volokh’s milling tool such that the chip .
Claims 14, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh et al. US 2009/0252564 (hereafter—Volokh--) as applied to claim 1 above and in view of Fukata US 2017/0304909 and in further view of Günther et al. US 7,753,624 (hereafter—Günther--).
In regards to claims 14, 21 and 25, Volokh discloses the milling tool according to claim 1, Volokh also discloses that that inherently, the center cutting edges (18) have a clearance angle and inherently is a selected as a function of the material of the milling tool and material of the workpiece being machined.
However, Volokh fails to disclose that the clarance angle is positive (claim 21) and between 3 and 20˚ (claim 14) and between 4 and 10˚ (claim 25).
Nevertheless, Fukata teaches that it is well known in the art of milling tools, to have center cutting edges disposed at a positive clearance angle with a value between 4 and 20˚, specifically 15˚ see paragraph [0078].
Nevertheless, Günther teaches that it is well known in the art of milling tools, to have center cutting edges disposed at a desired clearance (or relief) angle depending on the desired optimization, in a known way, of the cutting conditions for that material and the further cutting conditions (see column 4, lines 27-36).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the clearance angle of Volokh be within a desired range, such as between 3 and 20˚ (claim 14) and between 4 and 10˚ (claim 25), based on the teachings of both Fukata and Günther, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.  Also, as explicitly taught by Günther the desired clearance (or relief) angle value will depend on the desired optimization, .
Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh et al. US 2009/0252564 (hereafter—Volokh--) as applied to claim 1 above and in further view of Volokh US 2013/0315681 (hereafter—Volokh 681--).
In regards to claim 16, Volokh discloses the milling tool according to claim 1, Volokh also discloses that there are chip grooves starting at a milling cutter tip, located between the end cutting edges, each having a depth.
However, Volokh fails to disclose that the depth of the grooves increases in an axial direction.
Nevertheless, Volokh 681 teaches as on Figure 8A, that it is well known in the art of rotary cutting tools, to have chip grooves starting at a milling cutter tip, located between the end cutting edges, each having a depth.  This depth is catalogued as a core depth.  Note that on Figure 8A, the depth is increasing or becoming larger in an axial direction, from the tip towards the shank.  These variations will prevent chatter as a result from bending of the tool, prevent clogging of the tool groove, or prevent tool breakage.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Volokh’s tool such that the chip grooves’ depth increase in an axial direction based on the teachings of Volokh 681’s to prevent chatter as a result from bending of the tool, prevent clogging of the tool groove, or prevent tool breakage.
In regards to claim 17, Volokh as modified discloses the milling tool according to claim 16, Volokh as modified also discloses the tool has a nominal diameter, that that in a radial plane, there is a core diameter at a radially inner cutting corner, and that there is a core diameter at the radially outer cutting corner.

Nevertheless, since Volokh as modified that the core diameter is changing along the axis as taught by Volokh, then on this basis, the value of the core diameter at the radially inner cutting corner and the core diameter at the radially outer cutting corner constitute a defined value of the cutting tool. Therefore, the value of the core diameter at the radially inner cutting corner and the core diameter at the radially outer cutting corner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the type of material being machined; to prevent chatter as a result from bending of the tool, prevent clogging of the tool groove, or prevent tool breakage. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined core diameter at the radially inner cutting corner and core diameter at the radially outer cutting corner, were disclosed in the prior art by modified Volokh, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Volokh’s core diameter at the radially inner cutting corner and the core diameter at the radially outer cutting corner within a desired range such as in between 0.15 to 0.19xD and between 0.6 to 0.8xD, respectively.  In re Aller, 105 USPQ 233.  
Claim 19-20, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volokh et al. US 2009/0252564 (hereafter—Volokh--) as applied to claim 1 above and in view of Schier et al. US 2018/0030590.
In regards to claims 19-20 and 27-31, Volokh discloses the milling tool according to each of: claim 1 (for claims 19-20), claim 19 (for claims 27 and 29), claim 27 (for claim 28), claim 28 (for claim 20) and claim 20 (for claim 31), Volokh also discloses that the milling tool is claim 19) such as solid carbide (claim 27) (see paragraph [0074]) inherently having a grain size.
However, Volokh fails to disclose that the grain size is below 1.3µm (claim 19); below 0.8µm (claims 29 and claim 30) such that it is micro grain carbide (claim 28); that the milling tool is coated at least in a region of the cutting edges (claim 20) with TiAlN (claim 31).
Nevertheless, Schier discloses that it is well known in the art of materials of milling cutters, to have a milling tool having a hard material being solid micro grain carbide with grain sizes below 1.3µm and below 0.8µm.  See specifically paragraph [0027] which the micro grain carbide grain size is within a range that at least the minimum range value is of 0.5 µm, which satisfies the below 1.3µm and below 0.8µm clauses; in order to provide high hardness (paragraph [0027]).  Schier also discloses that the milling tool is coated with TiAlN (see at least paragraphs [012]; [0015]; or [0024]), for low surface roughness (paragraph [0028]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have grain size of Volokh’s hard solid carbide be below 1.3µm and below 0.8µm such that it is micro grain carbide and to have the milling tool be coated at least in a region of the cutting edges with TiAlN based on the teachings of Schier to provide the cutting edges of the tool with high hardness and low surface roughness in order to prevent wear when machining.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722